                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                        Civil No. 18-794(DSD/BRT)


Lajuan Hardy,

                  Plaintiff,

v.

Bureau of Prisons; Federal                                      ORDER
Medical Center; G. Cooper,
Acting Warden; G. Cooper,
Associate Warden of
Programs; Sara M. Revell,
Regional Director; Ian
Connors, Central
Administrator; T. Miller,
Captain; Bengston, Acting
Lieutenant, et al.; Alcoser,
Supervisory Chaplain,

                      Defendants.



     This    matter   is   before    the   court   upon   the    report   and

recommendation of United States Magistrate Judge Becky R. Thorson

dated June 10, 2019 (R&R).          No objections to the R&R have been

filed in the time period permitted.           Based on the R&R and the

files, records, and proceedings herein, IT IS HEREBY ORDERED that:

     1.     The motion to dismiss [ECF No. 38] is granted; and

     2.     This action is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: July 15, 2019                 s/David S. Doty____________
                                    David S. Doty, Judge
                                    United States District Court
